DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ After Final Amendment filed 02/04/21 has been acknowledged.
Applicant amended Specification to overcome its objections and amended Claims 1-5.

Status of Claims
Claims 1-5 are examined on merits herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Mr. Scott (see Interview Summary, document 20210211), and further discussed on 02/16/21.
Claims 1-5 are amended to read as follows: 
Claim 1: A semiconductor device, comprising:

a trench insulating film which is provided on an inner wall surface and a bottom of a trench formed from an upper surface of the semiconductor base in a thickness direction of the semiconductor base and includes a positively charged region, the trench insulating film having a structure comprising an outer charged region, an uncharged region, and an inner charged region, in which the outer charge region is disposed at least on portions of the inner wall surface and on the bottom of the trench, the uncharged region is disposed on the outer charged region, and an inner charged region is disposed on the uncharged region; and
a gate electrode provided on the trench insulating film within the trench, wherein
a positive charge density of the charged region at least in a side part of the outer charged region of the trench insulating film which is provided on the inner wall surface of the trench is higher than that of the inner charged region of the trench insulating film which is opposite to the outer charge region, the outer charged region being in contact with the semiconductor base.
Claim 2: The semiconductor device according to claim 1 and further comprising: a separation insulating film formed within the trench parallel to the bottom of the trench and contacting opposite sides of the inner charged region, wherein the gate electrode is disposed on the separation insulating film within the trench and a field plate electrode is disposed under the separation insulating film within the trench.
Claim 3: A semiconductor device, comprising:
a semiconductor base;

a gate electrode provided on the trench insulating film within the trench, wherein
a positive charge density of the charged region at least in a side part of the outer charged region contacting the semiconductor base is higher than that of the inner charged region disposed opposite to the side part of the outer charge region.
Claim 4: The semiconductor device according to claim 1, wherein
the semiconductor device comprises an n-type drain region;
the semiconductor base comprises a p-type base region provided on the drain region; 
an n-type source region provided in the base region, and
the trench extends from an upper surface of the source region and penetrates the source region and the semiconductor base, and the bottom surface of the trench is located in the drain region.
Claim 5: The semiconductor device according to claim 4, wherein a portion of the uncharged region abuts the semiconductor base region in an area adjacent to a side part of the outer charge region of the trench insulating film.

Allowable Subject Matter
Claims 1-5 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance::  
Re Claim 1: The prior art of record fails to anticipate or render obvious such limitations of Claim 1 as: “a positive charge density of the charged region at least in a side part of the outer charged region of the trench insulating film which is provided on the inner wall surface of the trench is higher than that of the inner charged region of the trench insulating film which is opposite to the outer charge region, the outer charged region being in contact with the semiconductor base” and: “the trench insulating film having a structure comprising an outer charged region, an uncharged region, and an inner charged region, in which the outer charge region is disposed at least on portions of sides and the bottom of the trench, the uncharged region is disposed on the outer charged region, and an inner charged region is disposed on the uncharged region”.
Re Claim 3: The prior art of record fails to anticipate or render obvious such limitations of Claim 3 as: “a positive charge density of the charged region at least in a side part of the outer charged region of the trench insulating film which is provided on the inner wall surface of the trench is higher than that of the inner charged region of the trench insulating film which is opposite to the outer charge region, and a bottom part of sides of the outer charged region is disposed on a bottom part of the uncharged region covering the bottom surface of the trench”, in combination with other limitations of the claim.
Re Claims 2, 4, and 5: Claim 2, 4, and 5 are allowed due to their dependency on Claim 1.
The prior art of record include: Hirler (US 2013/0240986), Mauder (US 2011/0133272, Wang (US 2013/0328121), Darwish (US 2011/0169103).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/18/21